Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 17, 2005, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board finding that claimant lost his *948employment as a storeroom supervisor due to insubordination. Claimant admits that, although his supervisor warned him that he would be fired, claimant left work without completing his assigned tasks. Inasmuch as failure to comply with an employer’s reasonable request to complete a work assignment has been held to constitute disqualifying misconduct (see Matter of Bowen [Commissioner of Labor], 20 AD3d 642 [2005]; Matter of Cannavina [Network Display Servs.—Commissioner of Labor], 284 AD2d 766 [2001]; Matter of Jackson [Commissioner of Labor], 275 AD2d 826 [2000], lv denied 95 NY2d 769 [2000]), we find no reason to disturb the Board’s decision.
Mercure, J.P., Spain, Rose, Lahtinen and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.